Citation Nr: 0018973	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  93-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from February 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decisions of January 1993 and August 1994.  The Board issued 
a decision in August 1996, and the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court").  
Pursuant to a joint motion filed by the parties, in September 
1997 the Court vacated the Board's decision as to the issues 
of entitlement to an evaluation in excess of 30 percent for a 
left knee disability, and to a total rating based on 
individual unemployability due to service-connected 
disabilities, and remanded those issues to the Board for 
further action.  The appeal as to the issue of an increased 
rating for a right knee disability was dismissed.  Pursuant 
to the joint motion, the case was remanded to the RO in June 
1998.  In December 1998, the RO assigned a 60 percent rating 
for the veteran's left knee disability, under diagnostic code 
5055, which is the maximum available schedular rating for his 
left total knee replacement.  In January 2000, the Board 
determined that the appeal as to that issue has been granted 
in full, and remanded the remaining issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities to the RO.  

In May 2000, the claims file was forwarded to the Board for 
appellate action.  However, in June 2000, correspondence was 
received from the veteran's representative, requesting a 
personal hearing before the Board to be held at the RO.  In 
September 1993, the veteran appeared at a hearing before a 
member of the Board who is no longer with the Board.  The 
veteran is entitled to a hearing before a member of the Board 
who participates in making the final determination of the 
claim.  38 U.S.C.A. § 7107(b), (c) (West 1991 & Supp. 1999).  
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing, to be held at the RO, before a 
member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




